By the Court,
Kingman, C. J.
The appellant in this case was tried and convicted in Miami county, on a charge of attempting to pass a certain forged and counterfeited United States compound interest treasury note, of the denomination of fifty dollars.
No objection is made to the indictment for any want of form therein, but it is claimed that the paper described in the indictment as forged and counterfeited, does not come within the range of any of the class of cases designated in the laws of the state, and consequently, that the indictment is insufficient.
The appellant claims that the indictment was intended to charge the offense as a violation of sections 111, 112 and 113 of the act regulating crimes and punishments, and contends that the paper described in the indictment does not come within the range of any of the class of cases designated in those sections. In this, the counsel for the appellant are undoubtedly correct. A careful examination of those sections will clearly show that by no construction can they be made to include the securities of the United States.
But section 119 of the act above referred to, is broad enough in its terms to comprehend the instrument set out in the indictment. Among other provisions, this *176section declares that any person who shall, with intent to injure or defraud, forge or counterfeit any instrument of writing, purporting to be the act of another, by which any pecuniary obligation shall be created, shall be adjudged guilty of forgery in the third degree. This is so much of the section as applies to this case, and we think there can be no doubt but what.it includes the paper set out in the indictment. That is a paper which creates a pecuniary obligation on the part of others than the person forging or counterfeiting it, and the making of it cannot be for any other purpose than to injure and defraud. It bears this purpose on the face of the transaction. It is true that this section only denounces its penalties against those who make, alter, forge or counterfeit; not those who pass or attempt to pass such counterfeit paper upon others. Section 124, however, provides that whoever shall, with intent to defraud, offer or attempt to pass any forged or counterfeited instruments or writing, knowing the same to be forged or counterfeited, and the forging or counterfeiting of which is in the previous sections of the act declared to be an offense, shall be deemed guilty of forgery in the same degree as that prescribed for the forging or counterfeiting of the instrument ; and this section, when taken in connection with 119, seems to us to clearly cover the offense with which the appellant was charged.
At the time our criminal laws were enacted, no such paper as that described in the indictment had an existence, but the legislature evidently intended to include all cases of forgery or counterfeiting, and so protect the interests of society. To do so, they used broad and comprehensive terms, that should meet every exi*177gency, ancl in the case before us, we have no doubt that they accomplished the purpose.
Judgment affirmed.
All the justices concurring.